Title: Memorandum Books, 1821
From: Jefferson, Thomas
To: 


          1821.
          
            
              Jan.
               7. 
              
              Hhd. xp. .25.
            
            
              
               14. 
              
              Drew on B. Peyton in favr. Joseph Gilmore 27.D. being the balance due Gilmore this day.
            
            
              
               27. 
              
              Inclosed to P. Gibson my note to the Virga. bank for eleven hundred and  D. for renewal.
            
            
              
               28. 
              
              Nace sewers 1.
            
            
              
               31. 
              
              The Muscat of Rivesalte ante Feb. 23. 20. is out, to wit 62. galls. in 11. months.
            
            
              Feb.
               3. 
              
              Hhd. xp. 1.D.—4. Do. .20.
            
            
              
               8. 
              
              Drew on B. Peyton for 100.D. in favor Wolfe and Raphael to pay them groceries 77.79 and cash 22.21 which I now recieve.
            
            
              
               9. 
              
              Inclosed to Capt. Peyton my notes for renewal, to wit 3000 & 2250 to bk. US. & 2500. to Farmer’s bank.
            
            
              
               10. 
              
              Hhd. exp. 1.D. 14. Edmd. Meeks for 9. turkies 4.50.
            
            
              
               15. 
              
              Hhd. exp. .25. 17. Do. .50. 19. Do. 1.D. 24. Do. .75.
            
            
              
               27. 
              
              Charity 1.D.
            
            
              Mar.
               4. 
              
              The Farmer’s bank in Richmd. discounted on the 1st. inst. a note of 4000.D. for me, made payable to Th:J. Randolph endorsed by Bernard Peyton.
            
            
              
              Nace sewers 1.D.
            
            
              
              Wrote to Capt. Peyton to remit 125.D. to Leroy & Bayard for last year’s interest on my bond, and 40.D. to Wm. J. Coffee for Roman cement he is to send me, and advising him of the following draughts on him, to wit.
            
            
              
              5.
              
                 D c Drew on him in favr. Martin Dawson 94.42Rogers & Gilmore ante 154. 155  John Watson for Meeks  45.41 ante 154.    Twyman Wayt for A. Goodman  219.72 negro girl.     James Brown for Fieldg. Lewis  133.25 ante Dec. 11. 19.    David Higginbotham  159.95 ante Mar. 24. 20.    Craven Peyton  700. Feb. 7. 17. Oct. 19. 20    Wm. Barrett for B. Miller  750. ante Mar. 7. 20. Nov. 15.    2102.75   
            
            
              
              Having sold my limestone quarry (4. acres) to Abraham Hawley for 400.D. of which 100. payable immediately & 300.D. Jan. 1. 1822., Charles Vest being security, I give him credit for Meeks’s order ante Aug. 19. to wit 59.86, his own acct. 2.70. and I now recieve the balance in cash 37.44 D. making up the 100.D. 
            
            
              
               7. 
              
              Pd. E. Bacon for 15½ turkies for last & this winter 7.75.
            
            
              
               8. 
              
              Gave James Leitch order on Capt. Peyton for 1348.47 D. the amt. of my acct. from Aug. 1. 19. to Aug. 1. 20. Note the 533.D. ante Oct. 21. 20 do not enter into this account, being credited on my bond.
            
            
              
               10. 
              
              Hhd. exp. 2.5 Do. 1.D.
            
            
              
               13. 
              
              Entered Ben and Lewis with Mr. Hatch and gave him an order on B. Peyton for 50.D. being half a year’s tuition fees.
            
            
              
               17. 
              
              Hhd. exp. 2.50 gave John Hemings ord. to Leitch for clothes 12.D.
            
            
              
               22. 
              
              Drew on B. Peyton favor John Graves 250.D. See Nov. 6. 
            
            
              
               27. 
              
              Inclosed to P. Gibson my note for renewal in Bank of Virginia for one thousand and (blank) suppose 1040. See Jan. 27. & Nov. 15. 
            
            
              
               30. 
              
              Hhd. exp. .75 Mr. Thos. Sully for leather cups 1.D.
            
            
              Mar.
               31. 
              
              Inclosed to Lancelot Minor 5.D. to discharge a balance of 2.66 due him from A. S. Marks & the surplus to be a deposit for future taxes which seem to be under 1.D. a year.
            
            
              
              Pd. David Isaacs for cheese 1.45.
            
            
              Apr.
               1. 
              
              Hhd. exp. .25.
            
            
              
               3. 
              
              Gave ord. on Wolfe & Raphael in favr. Chapman Johnson for 100.D. one half for himself, the other half for John Hooe Peyton as my counsel against the Rivanna co. 
            
            
            
              
              Pd. John chicken debt .37½.
            
            
              
              Inclosed to B. Peyton my notes for renewal in the US. and Farmer’s, to wit, US. 3000 & 2250 and the Farmer’s bank 2500 & 4000.
            
            
              
               4. 
              
              Gave Wolfe & Raphael order on B. Peyton for 100.D. to replace that sum furnished by them as above.
            
            
              
               5. 
              
              C. Vest stage portage of rod of Clarke’s odometer .25.
            
            
              
               7. 
              
              Hhd. exp. 1.25. 8. Do. 4.50 Nace Sewers 1D.— 10. Do.
            
            
              
               13. 
              
              Do. .37½.
            
            
              
              Recd. from Dr. Everett 646.51 in anticipation of the payment he has to make July 1. See ante July 13. 20.
            
            
              
               15. 
              
              Hhd. xp. .62½.
            
            
              
               16. 
              
              Inclosed to B. Peyton 581.51 out of which I desired him to remit 444.D. to Saml. Williams No. 13 Finsbury square London, the correspondt. of Thos. Appleton to be held subject to the order of Mr. Appleton who is to pay it to M. & Mde. Pini as interest for the last year.
            
            
              
               17. 
              
              Gave Barnaby order for 26. barrels = 79831 for barrels delivered down to Apr. 14. inclusive.
            
            
              
               19. 
              
              Desired B. Peyton to remit to J. Vaughan 300.D.
            
            
              
              Requested J. Vaughan to place it in Paris, to wit, 100.D. to the order of De Bures freres libraires there, & 200.D. to the order of Joshua Dodge at Marseilles for wines &c. 
            
            
              
              Hhd. exp. .25.
            
            
              
               20. 
              
              Gave Wolfe & Raphael ord. on B. Peyton for 51.24. for groceries to this date.
            
            
              
              Inclosed to H. Niles 5.D. for a year’s Register.
            
            
              
              Hhd. xp. 1.D.
            
            
              
               21. 
              
              Left Monticello.
            
            
              
               22. 
              
              Warren Ellen for travellg. 2. vales 1.25 ferriage 2.18½.
            
            
            
              
              Morris’s feeding beeves 1.25.
            
            
              
              Mrs. Flood’s feeding horses 1.D.
            
            
              
               23. 
              H. Flood’s lodgg. feeding beeves 3.75.
            
            
              
              Hunter’s breakfast. feeding beeves 3.62½.
            
            
              May
               1. 
              
              Burwell gratuity 10.D.
            
            
              
               3. 
              
              Ellen travellg. 2. Debts & vales at Pop. For. 5.75.
            
            
              
               4. 
              
              Recd. from Jo. Chilton balce. for mutton 2.75.
            
            
              
              Hunter’s feeding .75 Patterson’s lodgg. &c. 4.75.
            
            
              
               5. 
              
              Pd. a smith .50 Mrs. Flood’s brkft. &c. 2. Warren ferrge. 1.18.
            
            
              
               6. 
              
              Enniscorthy vales 1.50 cash on hand 23.38½.
            
            
              
               11. 
              
              Gave Ellen W. Randolph ord. for 100.D. on B. Peyton.
            
            
              
               12. 
              
              Hhd. exp. 1.D. 13. Nace sewers 1.D.
            
            
              May
               18. 
              
              Inclosed to Capt. B. Peyton my note for 1125 D. to be indorsed by him to renew that in the bk. of Virginia for the same sum, hitherto indorsed by P. Gibson & renewable the 22d. inst.
            
            
              
               19. 
              
              Hhd. exp. 2.50. 20. Do. 1.50 + .50.
            
            
              
               24. 
              
              Recd. of Doctr. Everett 350.D. anticipation. See Apr. 13.
            
            
              
               25. 
              
              Inclosed to B. Peyton the same 350.D. of which I desire him to remit 300. to John Vaughan with a letter requesting J. V. to remit them to Debure and Dodge as ante Apr. 19., this remittance being to enable B. P. to do what is there requested of him.
            
            
              
               27. 
              
              Hhd. xp. 1.38½. 28. Do. 1.D.
            
            
              June
               3. 
              
              Hhd. xp. 1.57 Nace Sewers 1.D.
            
            
              
               4. 
              
              Pd. Edmund Meeks on acct. 10.D.
            
            
              
               5. 
              
              Inclosd. to Ro. R. Glinn & co. order on B. Peyton for 100 D. note as security for Mrs. Laporte ante Nov. 2.
            
            
              
              Inclosed to Fred. A. Mayo ord. on B. Peyton for 127½ D. book binding.
            
            
              
              Hhd. exp. .81½.
            
            
              
               8. 
              
              Inclosed to Joel Yancey an order on B. Peyton for 136.48 D. in favor of Jonathan Bishop, wages due him, and another for 135.D. in favor of himself to pay for horses.
            
            
              
               10. 
              
              Sm. xp. .62½.
            
            
            
              
               16. 
              
              Borrowed from Jas. Leitch 40.D.
            
            
              
              Settled with Tarleton Saunders for James Lyle my old debt to Kippen & co. See    and gave new bonds, viz.
            
            
              
                D     1200. payable July 1. 1823.   1200.  1824.   1200.  1825   1200  1826   1778.84  1827   6578.84   
            
            
              
               took in all the former bonds.
            
            
              
              Hhd. exp. 1.D.
            
            
              
               17. 
              
              Inclosed to Browze Trist 10.D. to buy Vanilla.
            
            
              
              Hhd. xp. .50 + 2.75.
            
            
              
               19. 
              
              Inclosed to Matthew Carey 10.D. on acct.
            
            
              
               23. 
              
              Pd. Mr. Huntington for silk .37½.
            
            
              
               24. 
              
              Hhd. xp. 1.62½.
            
            
              
               25. 
              
              Inclosed to Wm. H. Anderson of Balt. 3.D. sbscrptn. to his Travels. 
            
            
              
               26. 
              
              Barnaby has delivd. 1203. barrels this year. I gave him an order for 26. some time ago, & now for 13 = 39 his allowance.
            
            
              
              Nace has delivered 1380. bar., and I now give him an order for 45. of them, his part.
            
            
              
               30. 
              
              Hhd. exp. 1.50.
            
            
              July
               1. 
              
              Do. .50 Do. 1.
            
            
            
              
               6. 
              
              Inclosed to B. Peyton for renewal in banks my notes to
            
            
              
                 US. bank     3000.  and 2250  } indorsed by Th:J.R.   Farmer’s 4000 and 2500  Virginiato be endorsed by B. Peyton.  
            
            
              
               10. 
              
              Charity 1.D. recd. from B. Trist 3.50 of the 10.D. ante June 17.
            
            
              
               13. 
              
              Hhd. exp. .25.
            
            
              
               14. 
              
              Subscribed with the Messrs. McKennies for Central gazette and paid 3.D.
            
            
              July
               15. 
              
              Hhd. xp. 2.25.
            
            
              
               21. 
              
              Do. 1.D. 22. Do. .25.
            
            
              
               24. 
              
              Recd. of Dr. Everett 450.D.
            
            
              
              Repd. Jas. Leitch the 40.D. ante June 16.
            
            
              
               25. 
              
              Ferrge. Sec.’s ford .25. 26. Do. .25.
            
            
              
               27. 
              
              Pd. Youen Carden 20.D.—hhd. exp. .50.
            
            
              
               28. 
              
              Hhd. xp. .25 + .25 + 1.50.
            
            
              
              Pd. Dr. Watkins’s acct. to Jan. 20. 12.D.
            
            
              
              Pd. Ase Brooks 10.D. on acct. covering N. pavilion.
            
            
              
               29. 
              
              Hhd. xp. 1.50—Nace sewers 1.D. stge. portage .25.
            
            
              
              Hhd. xp. 2. 30. Pd. Ase Brooks in full, tin covering 16.D.
            
            
              
               30. 
              
              Pd. Raphael last quarter & balce. of preceding 126.83.
            
            
              
              Pd. Thos. W. Maury half year’s tuition fee 20.D. Jas. M. Randolph.
            
            
              
              Pd. Leschot for a watch &c. in full 71.
            
            
              
              Gave in charity (Moorman) 10.D.
            
            
              
               31. 
              
              Sent for lime .50 to Hawley Abraham.
            
            
              
              Pd. Ase Brooks in full 16.D.
            
            
              Aug.
               1. 
              
              Holly for lime .50 charity 2.D. Hhd. xp. 2.D.
            
            
              
               3. 
              
              Inclosed Notes for renewal as ante July 6.
            
            
              
               6. 
              
              Pd. G. Divers for 6. Bar. flour 27.D.
            
            
              
               8. 
              
              Inclosed to John E. Hall 5.D. for Amer. Law Journal of 1821.
            
            
              
              Hhd. exp. 3.D. sent Abr. Holly for lime 2.D. Hhd. exp. 1.D.
            
            
              
              Pd. E. Bacon for Isaiah Stout for 807. ℔ fodder 4.D.
            
            
            
              
               9. 
              
              Hhd. exp. 1.D. 11. Recd. back from Holly .50 ante Aug. 8.
            
            
              
               11. 
              
              Pd. A. S. Brockenbro’ for tin & window cord 7.45.
            
            
              
               12. 
              
              Hhd. xp. 4.D. 13. A whip .75.
            
            
              
               14. 
              
              Sent Abram. Hawley for lime 2.25. Hhd. exp. 1.D.
            
            
              
               15. 
              
              Hhd. exp. 2.25 Hawley lime .75.
            
            
              
               16. 
              
              Pd. Saml. Campbell stone work at the mill 35.D.
            
            
              
              Sent Hague for a pr. of shoes 3.D.
            
            
              
              Borrowed of James Lietch 35.D.
            
            
              
              Agreed with Edmd. Meeks to continue another year, same terms.
            
            
              
               17. 
              
              Recd. on acct. Dr. Charles Everett A. Garretts’s order on V. W. Southall for 500.D. Inclosed it to Wm. Barret for Miller.
            
            
              
               18. 
              
              Hhd. exp. 1.D.—do. 1.35—Holly lime 1.50.
            
            
              
               19. 
              
              Nace. sewers 1.D.
            
            
              
               21. 
              
              Warren. Brown’s horses & arrears 5.75 ferrymen .25 M. R. for vales .50.
            
            
              
               22. 
              
              Mrs. Gibson’s lodgg. 2. Mr. Patteron’s vales .25.
            
            
              
              Mrs. Flood’s brkft. 2. Hunter’s lodgg. 6.50.
            
            
              
               31. 
              
              My debt to Lewis Bolling is 300.D. with int. from June 1. 20.
            
            
              Sep.
               4. 
              
              Pop. For. debts & vales 7.25 Hunter’s 1.50. H. Flood’s lodging 3.75.
            
            
              
               5. 
              
              Mrs. Flood’s brkft. 2.25 M. R. for vales .50 Warren ferrge. & acct. 3.25.
            
            
              
               6. 
              
              Enniscorthy vales 1.50.
            
            
              
               7. 
              
              Postage .50. 8. Hhd. exp. 1.D.
            
            
              
               11. 
              
              Hhd. xp. .50 whip .25 borrowed of James Leitch 15.D.
            
            
              
              Gave my note of 1100.D. payable to Th:J. Randolph in Farmer’s bank of Lynchbg., which is for his use, my name being only lent.
            
            
              
               13. 
              
              Hhd. xp. 1.D. 15. Do. 1.D.
            
            
              
               16. 
              
              Gave F. Eppes 10.D. hhd. xp. 1.25.
            
            
              
              Recd. of Wortinbaker sheriff 38.D. on acct. of rent from Joseph Gilmore’s property, to wit 1. y.’s rent £10, costs 4.67.
            
            
            
              
              Pd.  for bringing up pots for sea kale 2.D. Hhd. xp. 1.D.
            
            
              Sep.
               18. 
              
              Charity 2.D.—Ned sewers 1.D.
            
            
              
               22. 
              
              Drew order on Thos. E. Randolph in favor of Craven Peyton for 608.86 being in full for my debt to Craven Peyton ante Feb. 7. with int. to this day.
            
            
              
               24. 
              
              Edmd. Meeks on acct. 5. 25. Hhd. exp. 1.D.
            
            
              
                My taxes & tickets this year in Albemarle amt. to137.44  Wirtenbaker sheriff adds an ord. of Edmd. Meeks   8.    145.44   
            
            
              
               26. 
              
              Recd. of Randolph & Colclaser 35.D.
            
            
              
               27. 
              
              Hhd. exp. .25. 28. Abram. Holly for lime 1.D.
            
            
              
               28. 
              
              Pd. Isaacs & Lee for tallow & beef 11.95 Huntington book 2.
            
            
              
               29. 
              
              Chisolm’s Lewis gratuity for cistern 1.D.
            
            
              
               30. 
              
              Hhd. exp. .56¼.
            
            
              
              Inclosed to John Laval 15.D. to pay 13.97 for books.
            
            
              Oct.
               1. 
              
              Hhd. exp. 10.D.
            
            
              
               2. 
              
              Drew on B. Peyton for 50.D. favr. Jas. Leitch. See Aug. 16. Sep. 11.
            
            
              
              Drew on do. for 70.D. in favor of Wolfe & Raphael.
            
            
              
              Recd. of Isaac Raphael 50.D.
            
            
              
              Pd. T. W. Maury 40.D. for Ben & Lewis. Entd. them Sep. 17.
            
            
              
                Drew on B. Peyton for 145.44 favr. of  Sheriff. taxes 137.44    Meeks’s order   8.     145.44   
            
            
              
              Recd. from Wm. Wertenbaker 68.20 in full of Gilmore’s rent.
            
            
              
              Gave ord. on Wolfe & Raphael for 20.D. favr. A. Garrett for my subscription to Mr. Hatch for the current year.
            
            
              
              Cash in hand 94.26.
            
            
              
              Gave my note to Pasquil Fretwell for 45.D. for a mule, payable at next court, viz. Nov. 5. Note this was pd. by Th:J.R. with money recd. from Dr. Everett.
            
            
              
               3. 
              
              Ned sewers 1.D. V. W. Southall a fee v. Gilmore’s estate 5.D. Hhd. xp. 1.D.
            
            
              
               4. 
              
              Ellen for vales 2.D.
            
            
              
              Warren. Cobbs ferrge. & lodging 4.55.
            
            
            
              
               5. 
              
              Mrs. Flood’s breakfast 2.50 Hunter’s lodging &c. 5.87½.
            
            
              
              My taxes in Bedford this year are 139.54.
            
            
              
               13. 
              
              Burwell gratuity 10.D.
            
            
              
               22. 
              
              Drew on Colo. B. Peyton in favr. Sheriff of Bedford for 139.54 my taxes here now due.
            
            
              
               25. 
              
              Gave J. Hemings gratuity 20.D.
            
            
              
              Debts and vales at P. F. 8.25 Campbell C. H. oats .50.
            
            
              
               26. 
              
              Hunter’s lodgg. brkft. &c. 6.95 Mrs. Flood’s oats .50.
            
            
              
               27. 
              
              Mrs. Gibson’s 4.D. Warren ferrge. 1.31 Brown’s brkft. 2.50.
            
            
              
               30. 
              
              Hhd. xp. 2.D. Nov. 1. Sent G. Divers for wheat .75.
            
            
              Nov.
               2. 
              
              N. Trist for ink glasses 1.D.
            
            
              
              Accepted Edmd. Meeks’ order in favor Hanah Proctor 22.D. payable Jan. 1. ensuing.
            
            
              
                 DDrew on B. Peyton in favr. Wolfe & Raphael for 175.  to their acct. groceries of last quarter  87.51    and cash now recieved  87.49   
            
            
              
              Drew on do. in favor of Eleanor W. Randolph 100.D.
            
            
              
              Pd. Mrs. Carden for cooking for workmen 8.D.
            
            
              
              Hhd. exp. 6.D. Ned sewers 1.D.
            
            
              Nov.
               3. 
              
              Warren. Brown’s lodgg. 4.05. 4. Ferrge. 1.05 Mrs. Flood’s oats .62½.
            
            
              
               4. 
              
              H. Flood’s lodging 3.25.
            
            
              
               5. 
              
              Hunter’s brkft. 2.37½ Campbell C. H. oats .50 = 11.85.
            
            
              
               11. 
              
              Dav. Douglass’s lodging 2. Greenlee’s feed & ferriage .50.
            
            
              
               13. 
              
              Wm. Paxton surveyg. Nat. bridge 5.D. chain carriers 2.D.
            
            
              
               14. 
              
              Croft’s entertmt. 8.75.
            
            
              
              Patrick Henry. at Nat. br. entertt. services & laborers 10 D.
            
            
              
              Greenlee’s ferriage .25.
            
            
              
               15. 
              
              Dav. Douglas’s lodging 2.D.—Cash on hand 44.D.
            
            
              
               16. 
              
              Of the sum of 120.51 due from me to Wm. & Rob. Mitchel on account of flour Oct. 5. 19. Wm. Mitchell directed me to pay 50.D. his instalmt. due to the University. The balance is assigned to James Steptoe, to whom I now give an order on B. Peyton for 79.61 to wit 70.50. principl. and 9.10. int. to the 30th. inst.
            
            
            
              
              Drew on B. Peyton in favor of James Boling for 326.25 to wit 300. wages for 1819. & 26.25 int. from May 31. 20. to Nov. 16. 21 which order is to be pd. with int. from this day till pd.
            
            
              
              Drew on Reuben Pendleton in favr. Archibd. Robertson for 611.17 my last year’s store acct. to be pd. Jan. 1. out of the amount of my wheat of this year sold by Joel Yancey to Pendleton for 5/ and the rise to Jan. 1.
            
            
              
              Drew on B. Peyton in favr. Robt. Millar for 171.67 to wit 166.67 his wages for 20. & 5.D. int. from May 30. to Nov. 30.
            
            
              
               18. 
              
              Debts and vales at Pop. For. 5.25.
            
            
              
              Campbell C. H. oats .50 Patterson’s lodgg. 3.62.
            
            
              
               19. 
              
              Mrs. Flood’s brkft. 1.50.
            
            
              
              Bought of John Flood a mare (Stella) 6. y. old last spring of Janus and Seelah blood. a star, a snip, and 2 hindfeet white. blood bay. 4–10 high. for 80.D. payable Apr. 30.
            
            
              
              Warren ferrge. 1.06½.
            
            
              
               20. 
              
              Brown’s lodging 4.D. 23. Hhd. exp. 1.D.—do. 1.50 + 3.50.
            
            
              
               24. 
              
              Hhd. xp. 1.15. 27. Do. .75 John R. Jones wine glasses 2.50.
            
            
              
               28. 
              
              Wood’s boatmen bringing books .25.
            
            
              Dec.
               5. 
              
              Hhd. exp. 1.D.—6. Pd. Mr. Huntington for porter 4.D.
            
            
              
              Drew on B. Peyton in favr. Wolfe & Raphael for 75.D. recd. the cash.
            
            
              
               7. 
              
              Pd. Coleman Estis for turkies & ducks 9.D.
            
            
              
              Israel for 16. cabbages .48. 8. Hhd. exp. .75.
            
            
              
               8. 
              
              Inclosed to Revd. Mr. Hatch 20.D. as an Aid in building his house. 
            
            
              
               9. 
              
              Ned sewers 1.D. 14. Rachael midwife for Edy 2.D.
            
            
              
               23. 
              
              Hhd. exp. 3.50. 25. Do. 5.D.
            
            
              
               26. 
              
              Repd. J. Hemings exp. back 1.D.—charity 2.D.
            
          
        